DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/11/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 

3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.

4. 	The drawings filed on 01/19/2021 have been accepted.

II. Rejections Under 35 U.S.C. 101
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 101 have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(a)/first paragraph have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-20 are allowed. See previous office action with notification date 02/17/2022 and the arguments by the Applicant(s) filed on 05/11/2022 for specific reasons for allowability. 

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Jung (Pub. No.: US 2019/0004122) teaches “An apparatus and method of wireless position sensing determining the location of a receiver relative to a transmitter in a three-dimensional space and correlating that location to and interacting with a display device. The system includes a transmitting coil having a known orientation with respect to the earth's coordinate system and configured to transmit a periodic signal during a positioning event” (Abstract).
b)	Racz (Pub. No.: US 2017/0352800) teaches “A one-dimensional magnetic field sensor comprises a support, a single elongated magnetic field concentrator or two magnetic field concentrators, which are separated by a first gap, and at least one magnetic sensor element. The magnetic field concentrator, or both thereof, consists of at least two parts which are separated from each other by second gaps” (Abstract).
c)	UCHIDA (Pub. No.: US 2018/0275215) teaches that “The magnetic sensor can prevent an increase of a positional detection error of a subject/object even in the case of applying an external magnetic field with a magnetic field intensity exceeding a predetermined range” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements and data processing to achieve the features of the allowable subject matter set forth in the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867